Citation Nr: 1340139	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for lung and respiratory disease, to include as due to ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for lung and respiratory disease.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant documents contained therein have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination was provided in March 2010.  The VA examiner provided a negative opinion and stated as a rationale that a medical basis supporting a connection between service-connected ischemic heart disease and currently diagnosed obstructive sleep apnea and chronic obstructive pulmonary disease (COPD) could not be found following a review of the medical literature, including online resources.  However, in a March 2011 brief, the Veteran's representative submitted information from an journal article in the Proceedings of the American Thoracic Society which suggests a connection between the existence of heart disease and the occurrence of COPD.  

Based on this new evidence, the Board finds that a new VA examination by a qualified physician is warranted for consideration of this evidence.  

In addition, the most recent VA treatment of record is dated in January 2011.  The Board requests that all outstanding records of ongoing VA treatment be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including but limited to those dated beginning in January 2011, and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA pulmonary examination with a qualified physician to determine whether any current disability is proximately related to service-connected ischemic heart disease.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current pulmonary disabilities.  

To the extent possible,  the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any current pulmonary disability, to include COPD and obstructive sleep apnea, was either (a) proximately caused by or (b) proximately aggravated by his service-connected ischemic heart disease, or was incurred in otherwise cause by his military service.  If the examiner states the claimed pulmonary disability is aggravated by the service-connected heart disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the heart disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


